Citation Nr: 0008895	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-32 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to Persian Gulf War 
service.

2.  Entitlement to service connection for disabilities 
involving the eyes, to include as secondary to Persian Gulf 
War service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from May 1989 to November 
1994.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War from October 1990, to 
May 1991.

The issues on appeal come before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) located in North Little Rock, Arkansas. 

By a rating action dated in October 1997, the RO, in 
pertinent part, the RO denied service connection for a low 
back disorder (recharacterizing the disorder as spina bifida 
of the lumbosacral spine) and for a disorder of the eyes 
(eyes burning, blurred vision, poor night vision, tired achy 
eyes and photophobia due to undiagnosed illnesses), which was 
recharacterized as myopia.  Both disorders were noted to have 
been claimed by the veteran as secondary to Persian Gulf War 
service.  

The Board remanded this case in December 1998 for additional 
development of the evidence.  


FINDINGS OF FACT

1.  Spina bifida is a congenital or development defect and 
not a disability for which service connection may be granted.

2.  Service connection has been granted for a superimposed 
pathology involving the low back, currently diagnosed as 
recurrent mechanical lumbosacral strain.

3.  The current medical evidence does not show the presence 
of an undiagnosed illness involving the low back.

4.  The veteran's current disability involving the eyes has 
been diagnosed as myopia, a refractive error.

5.  The current medical evidence does not show the presence 
of an undiagnosed illness involving the eyes.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a low 
back disorder, to include as secondary to Persian Gulf War 
service, is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.303(c) (1999).

2.  The claim for entitlement to service connection for 
disabilities involving the eyes, to include as secondary to 
Persian Gulf War service, is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.303 (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation. 
See Murphy, supra, at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are:  
(1)  evidence of a current disability as provided by a 
medical diagnosis;  
(2)  evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and,  (3)  a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
This means that there must be evidence of disease or injury 
during service, a current disability, and a link between the 
two.  Further, the evidence must be competent.  That is, an 
injury during service may be verified by medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza, supra, at 504.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991). 

Furthermore, service connection will be granted for arthritis 
or an organic disease of the nervous system, if it is 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Congenital or developmental defects, and refractive errors of 
the eyes may not be service connected as they are not 
diseases or injuries under the law.  38 C.F.R. § 3.303 
(1999).  The General Counsel of the VA has noted that if, 
during service, superimposed disease or injury does occur, 
service connection may be warranted for the resultant 
disability. VAOPGCPREC 89-90 (O.G.C. Prec. 82-90).

Moreover, service connection may be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. § 3.317(a)(b) 
(1999).  The chronic disability must have became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a) (1999).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Further, a chronic disability 
is one that has existed for 6 months or more, including 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. § 
3.317(a)(3) (1999).  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a) (1999), if there is affirmative evidence that an 
undiagnosed illness, (1)  was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2)  was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure form active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3)  is the result of 
the veteran's own willful misconduct or the abuse of alcohol 
or drugs.  38 C.F.R. § 3.317(c) (1999).


Back Disorder

The veteran contends that he has serious back problems as a 
result of his period of service.  

Review of the veteran's service medical records shows that 
clinical evaluation of the veteran's spine was described as 
normal at the time of his May 1989 enlistment examination.  
In April 1992, the veteran was seen for complaints of lower 
back pain of approximately 3 days duration after running over 
bleachers; the diagnosis was musculoskeletal discomfort which 
was thought to be related to overuse for the veteran's 
present level conditioning.  He was also seen in October 1992 
for back and knee pain when running.  In February 1993, the 
veteran was seen for complaints of low back pain of 
approximately 2 days duration.  There was no history of any 
trauma and examination showed muscle spasms.  The examiner's 
assessment was mechanical low back pain.  In March 1993, 
April 1993, and July 1994, the veteran was seen on several 
occasions for complaints of low back pain.  The diagnoses 
included mechanical low back pain.  

The separation medical examination conducted in October 1994 
clinically evaluated the spine as normal.  The veteran did 
note, as part of a Report of Medical History, completed in 
conjunction with his separation examination that he had back 
spasms about 3 times per week and that his back constantly 
hurt.  The physician noted a history of back complaints for 2 
years and that the veteran had been seen on at least 8 
occasions for back-related problems this year.  

The initial postservice VA general medical examination 
conducted in January 1995 included a diagnosis of episodic 
mild low back discomfort with normal examination.  

VA medical records dated from June 1995 to October 1997 show 
that the veteran was seen for intermittent complaints of low 
back pain and that the findings included muscle spasm.  

As shown as part of a Report of Medical History, completed by 
the veteran in the course of his Persian Gulf Registry 
examination performed in June 1995, indicated that he had a 
history of recurrent back pain which continued to persist.  
No indication as to the presence of low back problems is 
shown to have been mentioned in the course of the 
examination.  

A report of VA orthopedic examination conducted in August 
1997 is shown to include a diagnosis, confirmed by x-rays, of 
spina bifida of the lumbosacral spine.

A VA orthopedic examination was conducted in March 1999.  
Review of the examination report shows that the veteran 
reported having developed back pain after running activities 
while in the military.  The veteran complained that his back 
tightened, especially in the morning.  He ranked his pain, 
which he indicated stayed in his low back, as 7 out of 10.  
The veteran denied any radicular symptoms.  

Examination revealed that the veteran specified his area of 
back discomfort as being localized in the region of the 
iliolumbar interval.  No muscle weakness was demonstrated.  
X-rays of the lumbosacral spine showed a suggestion of spina 
bifida deformity involving most of the lumbar vertebrae from 
L1 to S-1.  It was further indicated that whether this was 
postsurgical or congenital could not be very well determined.  
No definite spondylolysis or listhesis was noted.  The 
diagnoses were low back pain superimposed on congenital 
structure disorder (dysplastic posterior elements, lumbar); 
and recurrent lumbosacral strain, mechanical - obesity.  

The examiner opined that the etiology of the veteran's low 
back symptoms are mechanical in that he experiences chronic 
recurrent lumbosacral strains secondary to a marked abdominal 
sag superimposed on the dysplastic posterior elements of the 
posterior portion of the lumbar vertebrae.  The examiner 
further indicated that, following his review of the evidence 
of record, the onset of the veteran's low back symptoms 
occurred while he was in the military and that there had been 
a continuous chain of symptoms that had persisted up to the 
present time.  However, it was pointed out by the examiner 
that the veteran's symptoms were not supported by clinical 
objective evidence or indication of these symptoms.  He added 
that the risk of recurrent strain was present due to the 
above-stated nature of the veteran's build.  The examiner 
concluded by indicating that the veteran's symptoms were 
attributable to mechanical factors; however, he added that 
the symptoms did not represent a portion of a clinical 
syndrome or entity reflecting any generalized anatomical or 
physiological process.

In a rating decision dated in September 1999 the RO granted 
entitlement to service connection for lumbosacral strain, 
mechanical (claimed as low back pain due to undiagnosed 
illness).  The RO indicated that this grant of service 
connection was based upon findings of the veteran's diagnosed 
mechanical lumbosacral strain being directly related to his 
military service. 

To summarize, the Board finds that the veteran's lumbar back 
spine symptoms have been associated with known diagnoses, 
mechanical lumbosacral strain and congenital structure 
disorder, and, therefore, do not meet the requirements of a 
chronic disability of unknown diagnosis.  38 C.F.R. 
§ 3.317(a) (1999).

As to the contentions offered in the course of this appeal by 
the veteran as to his claimed back disorder, the Board points 
out that lay statements describing the symptoms of a disease 
are considered competent evidence.  However, a lay person is 
not competent to make a medical diagnosis, or to relate a 
given medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The service medical records show complaints and findings 
reflective of low back problems.  However, these inservce 
finding provided, in part, the basis for the grant of service 
connection for mechanical lumbosacral strain.  The post 
service medical evidence has confirmed the presence of spina 
bifida with dysplastic posterior elements involving the 
lumbosacral spine.  Spina bifida is a congenital or 
developmental defect, and as such may not be service-
connected.  38 C.F.R. § 3.303(c) (1999); Thibault v. Brown, 5 
Vet. App. 520 (1995).  Any superimposed pathology is included 
in the rating for the service connected mechanical 
lumbosacral strain.  Accordingly the claim for service 
connection for spina bifida is not well grounded and must be 
denied. 

Where a claim is not well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  The Board is satisfied that the veteran has been 
informed of the requirement necessary to establish a well-
grounded claim.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well-grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Eye Disorders

The veteran contends that he has poor eyesight as a result of 
his service in Desert Storm.  Review of the record also shows 
that he has complained of burning eyes, blurred vision, poor 
night vision, tired achy eyes and photophobia subsequent to 
his service separation.

Review of the veteran's service medical records shows that 
the May 1989 enlistment examination clinically evaluated the 
eyes was as normal.  Uncorrected near and distant vision was 
20/20, bilaterally.  The service treatment records contain no 
complaint or finding relative to the eyes.  The October 1994 
separation examination clinically evaluated the eyes as 
normal.  Uncorrected near vision was 20/25 in the right eye 
and 20/20 in the left eye.  Uncorrected distant vision was 
20/25, bilaterally.  

A VA eye examination was conducted in January 1995.  At that 
time the veteran reported blurred vision.  Uncorrected visual 
acuity was 20/20, bilaterally.  The impression was that there 
was an increased cup/disc ration with normal intraocular 
pressure.  Therefore the veteran was a glaucoma suspect.  The 
examination was otherwise normal.  

During a VA examination in June 1995 the veteran reported 
burning and blurring of the eyes.  A VA ophthalmology medical 
record dated in September 1995 shows that the veteran was 
provisionally diagnosed with decreased visual acuity.

A VA eye clinic examination record in November 1995 showed 
corrected vision was 20/30 in the right eye and 20/20-1 in 
the left eye.  The impression was suspect He was seen again 
in March 1997.  

A VA ophthalmology examination was conducted in August 1997.  
The report shows that that the veteran complained of eyes 
burning, blurred vision, poor night vision, tired achy eyes, 
and photophobia.  Uncorrected visual acuity was 20/50+ in the 
right eye and 20/40+ in the left eye.  Corrected visual 
acuity was 20/25+, bilaterally.  Myopia was diagnosed.  

A VA neurological examination accomplished in August 1997 
showed that examination of the cranial nerves showed pupils 
to be equal, round, and reactive to light; and that visual 
field and extraocular movements were full.  

A VA ophthalmology examination was in March 1999.  The 
evaluation showed that the uncorrected vision in the right 
eye was 20/30 and in the left eye 20/40.  Corrected vision 
was 20/20 bilaterally.  The diagnosis was that refractive 
error.  The examiner stated that poor night vision and blurry 
vision were due to the refractive error.  It was also noted 
that no disease was evidenced to explain the veteran's 
complaints of photophobia or burning. 

A VA ophthalmology examination was conducted in July 1999.  
The examination showed that uncorrected visual acuity in the 
right eye was 20/40 and in the left eye 20/40+.  Corrected 
visual acuity was 20/30, bilaterally.   The veteran's claims 
folder was not available, and that a diagnosis was deferred 
by the examiner.

A July 1999 addendum indicates that the examiner had reviewed 
the veteran's claims folder.  The examiner stated that he had 
examined the veteran three times with findings of very 
minimal myopia.  The examiner noted that the veteran had 
larger than normal optic cups, but that his intraocular 
pressure had been normal, and, as such, it was the examiner's 
opinion that these were most likely physiologic and not 
glaucomatous.  The examiner further indicated that he had 
been unable to find any significant ocular pathology on his 
previous examinations of the veteran.  He concluded by 
indicating that his clinical impression was minimal myopia.  

To summarize, the Board finds that the reported 
symptomatology concerning the veteran's eyes have been 
associated with known diagnoses, refractive error and myopia, 
and, therefore, do not meet the requirements of a chronic 
disability of unknown diagnosis.  38 C.F.R. § 3.317(a) 
(1999).

The service treatment records reflect no complaint or finding 
diagnostic of a disorder of the eyes.  The separation showed 
a slight decrease in vision.  The post service VA 
examinations show that the decrease in visual acuity was the 
result of refractive error, diagnosed as myopia.  Refractive 
error is not a disability for which service connection may be 
granted.  38 C.F.R. § 3.303.  Although the initial post 
service VA examinations showed that the veteran was a 
glaucoma suspect, the recent VA examination reveal that 
glaucoma has not developed.  The July 1999 examination showed 
no other eye pathology.  

Without a current diagnosis of an acquired eye disorder, the 
claim is not well grounded and must be denied.  

Where a claim is not well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence needed to complete his 
application.  See Robinette, supra.  The Board is satisfied 
that the veteran has been informed of the requirements 
necessary to establish a well-grounded claim.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Bernard, supra.

ORDER

The claim for entitlement to service connection for a low 
back disorder, to include as secondary to Persian Gulf War 
service, is denied.

The claim for entitlement to service connection for 
disabilities involving the eyes, to include as secondary to 
Persian Gulf War service, is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


